DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Clm. 14-20) in the reply filed on 03 January 2022 is acknowledged.

Drawings
Figures 1A-5C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Par. 25 which characterizes these figures as showing “various aspects of conventional injection syringe systems” whereby “conventional” is understood to reference admitted prior art).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,429,612 (“Berthier”)
	Regarding Claim 14, Berthier discloses an injection system (1), comprising:
	A body member (2) having a body connection member (i.e. the distal end of the body through which the needle (6) is received and over which (7) is inserted); and
	A needle hub assembly (inter alia 7, 9) coupled to the distal end of the injection system body (see Fig. 1), the needle hub assembly comprising: 
A needle hub (7) coupled to the body connection member,
A needle (6) coupled to the needle hub, and
A spacer (9) movably coupled to the needle hub, wherein moving the spacer along a longitudinal axis modifies the exposed length of the needle (Abstract).
	Regarding Claim 15, Berthier discloses –in some embodiments- an actuator (26, 22) configured to move the spacer along the longitudinal axis.
	Regarding Claim 16, Berthier discloses the actuator comprises: 

A pawl (26) coupled to the spacer, wherein the pawl is configured to movably lodge in each of the plurality of spaces, and wherein moving the pawl along the longitudinal axis moves the spacer along the longitudinal axis (see Fig. 2; Abstract; Col. 4, Ln. 32-58).
Regarding Claim 19-20, Berthier discloses – in some embodiments – an O-ring (17) disposed between the distal end of the body member and an inner surface of the needle hub (see Fig. 1), whereby the location and function of the O-ring will serve to prevent contamination of an interior of the spacer (see Col. 3, Ln. 59 – Col. 4, Ln. 7 – i.e. the O-ring forms a sliding seal between (7) and (8) and also serves as a “stop abutment that prevents the protector from being disassembled from the slideway” which will thereby serve to prevent contamination by discouraging disassembly).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,242,401 (“Colsky”)
	Regarding Claim 14, Colsky discloses an injection system (Fig. 1) comprising:
A body member (100) having a body connection member (101, 103) at a distal end thereof; and
A needle hub assembly (10) coupled to the distal end of the injection system body, the needle hub assembly comprising 
A needle hub (20) coupled to the body connection member,

A spacer (30) movably coupled to the needle hub, wherein moving the spacer along a longitudinal axis modifies an exposed length of the needle (Abstract).
	Regarding Claim 15, Colsky discloses an actuator (38, 50) configured to move the spacer along the longitudinal axis.
Claim(s) 14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2009/0259180 (“Choi”).
	Regarding Claim 14, Choi discloses an injection system (Fig. 9) comprising:
A body member (210) having a body connection member (i.e. the syringe nozzle/noze) at a distal end thereof; and
A needle hub assembly (inter alia 230, 240) coupled to the distal end of the injection system body, the needle hub assembly comprising 
A needle hub (230) coupled to the body connection member,
A needle (231) coupled to the needle hub, and
a spacer (240) movably coupled to the needle hub, wherein moving the spacer along a longitudinal axis modifies an exposed length of the needle.\
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,242,401 (“Colsky”) as applied above, and further in view of U.S. Patent No. 5,429,612 (“Berthier”)
Regarding Claim 16, Colsky discloses the invention substantially as claimed except that the actuator comprises a plurality of ratchet teeth on the needle hub defining a plurality of spaces. Rather Colsky does disclose a plurality of spaces (51, 52, 53) defined on the needle hub and a pawl/detent (38) coupled to the spacer, wherein the pawl is configured to movably lodge in each of the plurality of spaces, and wherein moving the pawl along the longitudinal axis moves the spacer along the longitudinal axis – however Colksy does not disclose “a plurality of ratchet teeth” to be part of the track defining the spaces.
	Berthier discloses a related spacer (9) and hub (7) structure wherein the spacer is configured to longitudinally slide over the hub in order to adjust the exposed length of the needle. In some embodiments, Bethier discloses an actuator (22, 26) comprising a plurality of ratchet teeth (27) on the needle hub defining a plurality of spaces; and a pawl (26) coupled to the spacer, wherein the pawl is configured to movably lodge in each of the plurality of spaces, and wherein moving the pawl along the longitudinal axis moves the spacer along the longitudinal axis (Col. 4, Ln. 32-58). Berthier discloses that such a configuration beneficially renders the system single use to prevent the cover from slipping back into the initial position. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Colksy to utilize ratchet teeth, as disclosed by Bethier, in order to ensure that the pawl does not slip backwards into an earlier defined space during use thereby helping to enhance the single-use nature of the device.
.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,242,401 (“Colsky”) as applied above, and further in view of U.S. Publication No. 2011/0048174 (“Lin”)
	Regarding Claims 17 and 18, Colksy discloses the invention substantially as claimed except for a gasket between the distal end of the body member and an inner surface of the needle hub. However, Lin discloses a related injection system comprising a body member (27, 270), a needle hub (21), and a slideably shield (25). Lin discloses a gasket (24) which is disposed between the distal end of the body member and an inner surface of the needle hub, wherein the gasket is configured to prevent contamination of .
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0259180 (“Choi”) as applied above, and further in view of U.S. Publication No. 2011/0048174 (“Lin”)
	Regarding Claims 17 and 18, Choi discloses the invention substantially as claimed except for a gasket between the distal end of the body member and an inner surface of the needle hub. However, Lin discloses a related injection system comprising a body member (27, 270), a needle hub (21), and a slideably shield (25). Lin discloses a gasket (24) which is disposed between the distal end of the body member and an inner surface of the needle hub, wherein the gasket is configured to prevent contamination of an interior of the body member (see Fig. 3 – Par. 12, 13). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Choi to include a sealing gasket between the inner surface of the needle hub and the distal end of the body member, as disclosed by Lin, in order to improve the water-tightness of the union thereby helping to prevent leakage and contamination at the union.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/16/2022